DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on July 20, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on July 20, 2022 has been entered.
The amendment of claims 1, 3, 5, 10, 13, 17 and 19 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine’123 (US 2009/0279123), and further in view of Wanda’881 (US 6,474,881), Takei’764 (US 2003/0107764) and Ryan’235 (US 2002/0018235).
     With respect to claim 1, Sekine’123 teaches a production integrated management system (Fig.6) for a printed material, the production integrated management system comprising: 
     a plurality of step management apparatuses [regarding to the service providers 611-617 shown in Fig.6] that manage respective steps of a series of steps that constitute a printed material production process [as shown in Fig.6, each of the service provider manages its corresponding device to perform the desired step belongs to the workflow]; and 
     an integrated management apparatus (Fig.6, item 122) that manages a job process in the printed material production process in an integrated manner on a basis of reports from the respective step management apparatuses (paragraphs 68 and 71), 
     wherein the integrated management apparatus includes a memory and a processor [the service bus (the integrated management apparatus) (Fig.3, item 122) is inherent disclosed with a memory and a processor to perform its desired functions].
     Sekine’123 does not the memory storing a program and the processor executing the program to be configured to: generate a job process management sheet for management of all of the series of steps every time a printed material job is received in an initial one of the series of steps, wherein the series of steps include: a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs, and allocating a specific one of a plurality of printers to each of the one or more group jobs; a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel; and the integrated management apparatus creates one or more group job fields corresponding to the one or more group jobs on the job process management sheet and records group job information in each of the one or more group job fields on a basis of preprocessing information received from the preprocessing step, wherein the job process management sheet includes group job identifiers that are identifiers of the respective group jobs; and add a status record to the job process management sheet on a basis of status information included in the reports from the respective stepApplication No.: 16/352,864 management apparatuses, wherein status records of the respective group jobs are added to the job process management sheet by comparing the group job identifier information received in a step after a print step being performed with the group job identifiers on the job process management sheet; the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.     
     Wanda’881 teaches the memory storing a program (Fig.2, items 201-205) and the processor (Fig.2, item 200) executing the program to be configured to: 
     generate a job process management sheet for management of all of the series of steps every time a printed material job is received in an initial one of the series of steps [regarding to generate the group job management table shown in Fig.18)], 
     the integrated management apparatus creates one or more group job fields corresponding to the one or more group jobs on the job process management sheet and records group job information in each of the one or more group job fields on a basis of preprocessing information received from the preprocessing step (Fig.18), 
     wherein the job process management sheet includes group job identifiers  (Fig.18, item 1801) that are identifiers of the respective group jobs (Fig.18); and 
     add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18), 
     wherein status records of the respective group jobs are added to the job process management sheet by comparing the group job identifier information received in a step after a print step being performed with the group job identifiers on the job process management sheet [as show in Fig.18, the status of jobs in the group are being updated independently. Therefore, the status records of the respective group jobs are considered to add to the group job management table (the job process management sheet) by comparing the group job identifier information received in a step after a print step being performed with the group job identifiers on the group job management table (the job process management sheet)].     
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sekine’123 according to the teaching of Wanda’881 to generate a group job management table having the series of the steps and to update the status associated with the series of the steps according to the received status because this will allow the operator to know the status of the job more effectively. 
     The combination of Sekine’123 and Wanda’881 does not teach a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel; a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs, and allocating a specific one of the plurality of printers to each of the one or more group jobs; the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.
     Takei’764 teaches a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel [a plurality of printers are being utilized to perform the cluster printing so that the jobs in a group job are being processing by the said plurality of printer in parallel (paragraph 5)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123 and Wanda’881 according to the teaching of Takei’764 to use a plurality of printers to print the jobs in a group job in parallel because this will allow the jobs in a group job to be printed more effectively.
     The combination of Sekine’123, Wanda’881 and Takei’764 does not teach a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs, and allocating a specific one of the plurality of printers to each of the one or more group jobs; the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.
     Ryan’235 teaches a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8), and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8); 
     the series of steps includes one or more group production steps corresponding to the respective one or more group jobs (Fig.4),
     group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers [the job segment identifier sheet is being printed after the printing operation is finished (Fig.7 and paragraph 61), the job segment processing status is being monitor and tracked according to the job segment identifier sheet (paragraph 93)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123 and Wanda’881 according to the teaching of Ryan’235 to generate different segment jobs from a big job to be printed and/or to be performed post processing because this will allow a big job to be printed and/or to be performed post processing more effectively.
     The combination of combination of Sekine’123, Wanda’881, Takei’764 and Ryan’235 does not teach the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps.
     Since Sekine’123 teaches that an integrated management apparatus (Fig.6, item 122) that manages a job process in the printed material production process in an integrated manner on a basis of reports from the respective step management apparatuses (paragraphs 68 and 71), Wanda’881 teaches add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18) and Ryan’235 suggested to monitor and track the statue of status of each job segment (paragraph 93), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the processing status of each job segment belonging to a group job and then to update the status of the said each job segment belonging to the said group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of combination of Sekine’123, Wanda’881, Takei’764 and Ryan’235 to obtain the processing status of each job segment belonging to a group job and then to update the status of the said each job segment belonging to the said group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.
     With respect to claim 3, which further limits claim 1, the combination of Sekine’123, Takei’764 and Ryan’235 does not teach wherein an identifier of the printer allocated to each of the group jobs is recorded in a corresponding one of the group job fields. 
     Wanda’881 teaches wherein an identifier of the printer allocated to each of the group jobs is recorded in a corresponding one of the group job fields (Fig.16).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123, Takei’764 and Ryan’235 according to the teaching of Wanda’881 to generate a group job management table having the series of the steps and to update the status associated with the series of the steps according to the received status because this will allow the operator to know the status of the job more effectively. 
     With respect to claim 12, which further limits claim 1, Sekine’123 does not teach wherein the processor being configured to add step execution information to the job process management sheet on a basis of contents of execution in the steps included in the reports received from the respective step management apparatuses. 
      Wanda’881 teaches wherein the processor being configured to add step execution information to the job process management sheet on a basis of contents of execution in the steps included in the reports received from the respective step management apparatuses [as shown in Fig.18, the group job management table includes the execution status information regarding to the jobs within the groups. Therefore, the processor is considered to add step execution information to the group job management table (the job process management sheet) on a basis of contents of execution in the steps included in the reports received from the respective step management apparatuses in order to provide group job management table shown in Fig.18].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123, Takei’764 and Ryan’235 according to the teaching of Wanda’881 to generate a group job management table having the series of the steps and to update the status associated with the series of the steps according to the received status because this will allow the operator to know the status of the job more effectively. 
     With respect to claim 13, which further limits claim 1, Sekine’123 does not teach wherein the job process management sheet is referable from the step management apparatuses.  
     Wanda’881 teaches wherein the job process management sheet is referable from the step management apparatuses [the client manager (Fig.6, item 605) obtains the grouping job’s status from the server manager (Fig.6, item 611) and Fig.18 is an example of the group job management table which is generated from the grouping job’s status obtained from the server manager (Fig.6, item 611) (col.13, lines 26-32). Therefore, the group job management table (the job process management sheet) is referable from the print server (Fig.6, item 610) (the step management apparatuses)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123, Takei’764 and Ryan’235 according to the teaching of Wanda’881 to generate a group job management table having the series of the steps and to update the status associated with the series of the steps according to the received status because this will allow the operator to know the status of the job more effectively. 
     With respect to claim 14, which further limits claim 1, Sekine’123 does not teach wherein the job process management sheet includes a current status indicative of a current process step; and the processor being configured to update the current status on a basis of status information included in the reports from the respective step management apparatuses.  
     Wanda’881 teaches wherein the job process management sheet includes a current status indicative of a current process step (Fig.18); and 
     the processor being configured to update the current status on a basis of status information included in the reports from the respective step management apparatuses (col.8, lines 14-29)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123, Takei’764 and Ryan’235 according to the teaching of Wanda’881 to generate a group job management table having the series of the steps and to update the status associated with the series of the steps according to the received status because this will allow the operator to know the status of the job more effectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine’123 (US 2009/0279123), Wanda’881 (US 6,474,881), Takei’764 (US 2003/0107764), Ryan’235 (US 2002/0018235) and further in view of Hirata’117 (US 2013/0003117).
     With respect to claim 8, which further limits claim the combination of Sekine’123, Wanda’881, Takei’764 and Ryan’235 does not teach the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet.
     Hirata’117 teaches that the print server stores the status of the print job when the print job identification in the received print jot status information matches with the store print job identification information (claim 3).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Sekine’123, Wanda’881, Takei’764 and Ryan’235 according to the teaching of Hirata’117 to compare print job identification in a received print job status report with the print job identification information in a group job management table and then update the job status information in the group job management table accordingly because this will allow the group job management table to be updated more effectively.
     The combination of Sekine’123, Wanda’881, Takei’764, Ryan’235 and Hirata’117 does not teach the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet.
     Since Sekine’123 teaches that an integrated management apparatus (Fig.6, item 122) that manages a job process in the printed material production process in an integrated manner on a basis of reports from the respective step management apparatuses (paragraphs 68 and 71), Wanda’881 teaches add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18), Ryan’235 suggested to monitor and track the statue of status of each job segment according to the printed job segment identifier sheet which is being printed in the printing step and the a scanner is used to read the printed job segment identifier sheet (paragraphs 60 and 93), and Hirata’117 teaches that the print server stores the status of the print job when the print job identification in the received print jot status information matches with the store print job identification information (claim 3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to use a scanner to obtain the status of each job segment by reading the printed job segment identifier sheet associated with the said each job segment and then to update status information associated with the series of the steps associated with each job segment of a group job in a generated group job management table according the group job identification information read from the printed job segment identifier sheet (the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet) because this will allow each job segment to be monitor and tracked more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Sekine’123, Wanda’881, Takei’764, Ryan’235 and Hirata’117 to update the status information associated with the series of the steps associated with each job segment of a group job in a generated group job management table according the group job identification information read from the printed job segment identifier sheet (the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet) because this will allow each job segment to be monitor and tracked more effectively.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine’123 (US 2009/0279123), Wanda’881 (US 6,474,881), Takei’764 (US 2003/0107764), Ryan’235 (US 2002/0018235) and further in view of Matsueda’047 (US 2007/0133047).
     With respect to claim 15, which further limits claim 1, the combination of Sekine’123, Wanda’881, Takei’764 and Ryan’235 does not teach wherein the series of steps includes a postprocessing step that follows the print step; and in the postprocessing step, a printed material is produced by combining a plurality of components that correspond to the plurality of component jobs.  
     Matsueda’047 teaches wherein the series of steps includes a postprocessing step that follows the print step [regarding to the steps A4 shown in Fig.8A]; and in the postprocessing step, a printed material is produced by combining a plurality of components that correspond to the plurality of component jobs (Fig.8A).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sekine’123, Wanda’881, Takei’764 and Ryan’235 according to the teaching of Matsueda’047 to generate a job ticket having the series of the steps and to update the status associated with the series of the steps according to the status received from each of the service provider (Fig.6, items 611-617 in Sekine’123) (step management apparatuses) because this will allow the operator to know the status of the job more effectively.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda’881 (US 6,474,881), Takei’764 (US 2003/0107764) and further in view of Ryan’235 (US 2002/0018235).
     With respect to claim 16, Wanda’881 teaches a production integrated management apparatus (Fig.6, item 600) for a printed material, the production integrated management apparatus comprising a memory (Fig.2, items 201-205) and a processor (Fig.2, item 200), the memory storing a program and the processor executing the program to be configured to: 
     generate a job process management sheet for management of all of a series of steps that constitute a printed material production process every time a printed material job is received in an initial one of the series of steps [regarding to generate the group job management table shown in Fig.18)], wherein the series of steps include: 
      the integrated management apparatus creates one or more group job fields corresponding to the one or more group jobs on the job process management sheet and records group job information in each of the one or more group job fields on a basis of preprocessing information received from the preprocessing step (Fig.18), 6Customer No.: 31561 Docket No.: 84211-US-348 Application No.: 16/352,864 
     wherein the job process management sheet includes group job identifiers (Fig.18, item 1801) that are identifiers of the respective group jobs (Fig.18); and 
     add a status record to the job process management sheet on a basis of status information included in reports from of a plurality of respective step management apparatuses that manage respective steps of the series of steps (Fig.18), 
     wherein status records of the respective group jobs are added to the job process management sheet by comparing the group job identifier information received in a step after a print step being performed with the group job identifiers on the job process management sheet [as show in Fig.18, the status of jobs in the group are being updated independently. Therefore, the status records of the respective group jobs are considered to add to the group job management table (the job process management sheet) by comparing the group job identifier information received in a step after a print step being performed with the group job identifiers on the group job management table (the job process management sheet)].  
     Wanda’881 does not teach a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs, and allocating a specific one of a plurality of printers to each of the one or more group jobs, a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel; wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.  
     Takei’764 teaches a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel [a plurality of printers are being utilized to perform the cluster printing so that the jobs in a group job are being processing by the said plurality of printer in parallel (paragraph 5)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881 and Takei’764 according to the teaching of Takei’764 to use a plurality of printers to print the jobs in a group job in parallel because this will allow the jobs in a group job to be printed more effectively.
       Ryan’235 teaches a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8), and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8); 
     wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs (Fig.4), 
     group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers [the job segment identifier sheet is being printed after the printing operation is finished (Fig.7 and paragraph 61), the job segment processing status is being monitor and tracked according to the job segment identifier sheet (paragraph 93)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881 and Takei’764 according to the teaching of Ryan’235 to generate different segment jobs from a big job to be printed and/or to be performed post processing because this will allow a big job to be printed and/or to be performed post processing more effectively.
     The combination of Wanda’881, Takei’764and Ryan’235 does not teach the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps.
     Since Wanda’881 teaches add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18) and Ryan’235 suggested to monitor and track the statue of status of each job segment (paragraph 93), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the processing status of each job segment belonging to a group job and then to update the said each job segment belonging to a group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881, Takei’764and Ryan’235 to obtain the processing status of each job segment belonging to a group job and then to update the said each job segment belonging to a group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.
     With respect to claim 17, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 17 claims how the production integrated management apparatus of claim 16 to execute to manage the execution of the steps in a print job.  Claim 17 is obvious in view of combination of Wanda’881, Takei’764 and Ryan’235 because the claimed combination operates at the same manner as described in the rejected claim 16. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 18, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda’881 (US 6,474,881) and further in view of Takei’764 (US 2003/0107764), Matoba’578 (US 2008/0266578), Morota’744 (US 2016/0182744) and Ryan’235 (US 2002/0018235).
     With respect to claim 18, Wanda’881 teaches a production integrated management apparatus (Fig.6, item 600) which manages a series of steps in a printed material production process (Fig.18), the process being performed by plural apparatuses (Fig.6, items 650 and 105), wherein the production integrated management apparatus includes a memory (Fig.2, items 201-205) and a processor (Fig.2, item 200), the memory storing a program and the processor executing the program to be configured to: 
     generate job process management information for management of the series of steps in the printed material production process [regarding to generate the group job management table shown in Fig.18)], wherein the series of steps include: 
     wherein the job process management information includes group job identifiers (Fig.18, item 1801) that identifies the respective group jobs (Fig.18); and 
     wherein the processor executing the program to be further configured to: add, to the job process management information, a status record on the respective group jobs regarding a progress of the series of steps based on status information received by the production integrated management apparatus [the client manager (Fig.6, item 605) obtains the grouping job’s status from the server manager (Fig.6, item 611) and Fig.18 is an example of the group job management table which is generated from the grouping job’s status obtained from the server manager (Fig.6, item 611) (col.13, lines 26-32).].  
     Wanda’881 does not teach a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, a print step in which a plurality of printers are assigned to the one or more group jobs, wherein the print jobs of the one or more of the group jobs are printing in parallel; and a postprocessing step for postprocessing materials printed by the printing step; wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step, wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.        
     Takei’764 teaches a print step in which the plurality of printer are assigned to the one or more group jobs, wherein the component jobs of the one more of the group jobs are printing in parallel [a plurality of printers are being utilized to perform the cluster printing so that the jobs in a group job are being processing by the said plurality of printer in parallel (paragraph 5)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881 according to the teaching of Takei’764 to use a plurality of printers to print the jobs in a group job in parallel because this will allow the jobs in a group job to be printed more effectively.
     The combination of Wanda’881 and Takei’764 does not teach a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, and a postprocessing step for postprocessing materials printed by the printing step; wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step, wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.  
     Matoba’578 teaches a postprocessing step for postprocessing materials printed by the printing step [as shown in Fig.9, a workflow, “Print => Scan => Transmit => Receive => Print”. “Scan” and “Transmit” are the postprocessing steps for postprocessing materials printed by the printing step].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881 and Takei’764 according to the teaching of Matoba’578 to printout a document first and then to scan the printed document to perform transmission because this will allow the digital document to be shared more effectively.
     The combination of Wanda’881, Takei’764 and Matoba’578 does not teach a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step, wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.           
     Morota’744 teaches using the group ID to identify the data belonging to the same group (paragraph 5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881, Takei’764 and Matoba’578 according to the teaching of Morota’744 to include the group ID on the printouts because this will allow the user to group the printouts into the same group more effectively.
     The combination of Wanda’881, Takei’764, Matoba’578 and Morota’744 does not teach a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step, wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.           
     Since Wanda’881 has suggested that the client manager (Fig.6, item 605) obtains the grouping job’s status from the server manager (Fig.6, item 611) and Fig.18 is an example of the group job management table which is generated from the grouping job’s status obtained from the server manager (Fig.6, item 611) (col.13, lines 26-32) and Matoba’578 teaches a workflow, “Print => Scan => Transmit => Receive => Print”. “Scan” and “Transmit” are the postprocessing steps for postprocessing materials printed by the printing step (Fig.9) and Morota’744 teaches using the group ID to identify the data belonging to the same group (paragraph 5), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the group ID on the printouts and to update the status of the printing step in the group job management table after the printed document is being scanned and identified the group ID for transmission (wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step) because this will allow the documents within a same group to be shared more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881, Takei’764, Matoba’578 and Morota’744 include the group ID on the printouts and to update the status of the printing step in the group job management table after the printed document is being scanned and identified the group ID for transmission (wherein, in a step after the printing step, the status information on the respective group jobs is added or updated in a case where information that indicates the group job identifiers and that are printed on a medium being scanned when starting or ending the step after the printing step) because this will allow the documents within a same group to be shared more effectively.
     The modified combination of Wanda’881, Takei’764, Matoba’578 and Morota’744 does not teach a preprocessing step for preprocessing received print jobs to generate one or more group jobs by grouping the one or more of the print jobs and allocating a specific one of a plurality of printers to each of the one or more group jobs, wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs, and the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps, and group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers.    
     Ryan’235 teaches a preprocessing step for separating the received printed material job into one or more component jobs, generating one or more group jobs by grouping the one or more component jobs and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8), and allocating a specific one of the plurality of printers to each of the one or more group jobs (Fig.8); 
     wherein the series of steps includes one or more group production steps corresponding to the respective one or more group jobs (Fig.4), 
     group print results obtained after the print step that correspond to the respective group jobs are each directly or indirectly given a code or a tag having the group job identifier information that is information on the corresponding one of the group job identifiers [the job segment identifier sheet is being printed after the printing operation is finished (Fig.7 and paragraph 61), the job segment processing status is being monitor and tracked according to the job segment identifier sheet (paragraph 93)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881, Takei’764, Matoba’578 and Morota’744 according to the teaching of Ryan’235 to generate different segment jobs from a big job to be printed and/or to be performed post processing because this will allow a big job to be printed and/or to be performed post processing more effectively.
     The combination of Wanda’881, Takei’764, Matoba’578, Morota’744 and Ryan’235 does not teach the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps.
     Since Wanda’881 teaches add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18) and Ryan’235 suggested to monitor and track the statue of status of each job segment (paragraph 93), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the processing status of each job segment belonging to a group job and then to update the said each job segment belonging to a group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wanda’881, Takei’764, Matoba’578, Morota’744 and Ryan’235 to obtain the processing status of each job segment belonging to a group job and then to update the said each job segment belonging to a group job in a group job management table (the processor is configured to add status records of the respective group jobs to the job process management sheet on a basis of status information included in reports received from the group production steps) because this will allow the job segments belonging to a big job to be monitor and tracked more effectively.   
     With respect to claim 19, which further limits claim 18, Wanda’881 teaches wherein an identifier of the printer allocated to each of the group jobs is recorded in a corresponding one of group job fields (Fig.16), 
     wherein the group job fields are created corresponding to the one or more group jobs on the job process management sheet (Fig.18).  
     With respect to claim 22, which further limits claim 18, Wanda’881 teaches wherein the processor being configured to add step execution information to the job process management information on a basis of contents of execution in the steps included in the reports received from a step management apparatus [as shown in Fig.18, the group job management table includes the execution status information regarding to the jobs within the groups. Therefore, the processor is considered to add step execution information to the group job management table (the job process management sheet) on a basis of contents of execution in the steps included in the reports received from the respective step management apparatuses in order to provide group job management table shown in Fig.18].  
     With respect to claim 23, which further limits claim 18, Wanda’881 teaches wherein the job process management information includes a current status indicative of a current process step (Fig.18); and 
     the processor being configured to update the current status on a basis of status information included in the reports from a respective step management apparatus (col.8, lines 14-29).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wanda’881 (US 6,474,881), Takei’764 (US 2003/0107764), Matoba’578 (US 2008/0266578), Morota’744 (US 2016/0182744) and Ryan’235 (US 2002/0018235) and further in view of Hirata’117 (US 2013/0003117).
     With respect to claim 21, which further limits claim 18, the combination of Wanda’881, Takei’764, Matoba’578, Morota’744 and Ryan’235 does not teach the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet.
     Hirata’117 teaches that the print server stores the status of the print job when the print job identification in the received print jot status information matches with the store print job identification information (claim 3).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wanda’881, Takei’764, Matoba’578, Morota’744 and Ryan’235 according to the teaching of Hirata’117 to compare print job identification in a received print job status report with the print job identification information in a group job management table and then update the job status information in the group job management table accordingly because this will allow the group job management table to be updated more effectively.
     The combination of Wanda’881, Takei’764, Matoba’578, Morota’744, Ryan’235 and Hirata’117 does not teach the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet.
     Since Wanda’881 teaches add a status record to the job process management sheet on a basis of status information included in the reports from the respective step management apparatuses (Fig.18),Ryan’235 suggested to monitor and track the statue of status of each job segment according to the printed job segment identifier sheet which is being printed in the printing step and the a scanner is used to read the printed job segment identifier sheet (paragraphs 60 and 93), and Hirata’117 teaches that the print server stores the status of the print job when the print job identification in the received print jot status information matches with the store print job identification information (claim 3), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to use a scanner to obtain the status of each job segment by reading the printed job segment identifier sheet associated with the said each job segment and then to update status information associated with the series of the steps associated with each job segment of a group job in a generated group job management table according the group job identification information read from the printed job segment identifier sheet (the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet) because this will allow each job segment to be monitor and tracked more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Wanda’881, Wanda’881, Takei’764, Matoba’578, Morota’744, Ryan’235 and Hirata’117 to update the status information associated with the series of the steps associated with each job segment of a group job in a generated group job management table according the group job identification information read from the printed job segment identifier sheet (the processor being configured to add the status records of the respective group jobs to the job process management sheet by comparing the group job identifier information received by reading the code or the tag by using a reader in the step after the print step with the group job identifiers on the job process management sheet) because this will allow each job segment to be monitor and tracked more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Shinchi’206 (US 2003/0202206) discloses a printing method for a printing system having a plurality of image forming devices and a plurality of data transfer devices, includes a judgment step of judging whether image deficiency will occur in printing data transferred from the first data transfer device to the plurality of image forming devices, and a control step of providing control for transferring the data from the second data transfer device to the image forming device when it is judged in the judgment step that image deficiency will occur.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674